Citation Nr: 9909971	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-01 358	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence beyond September 30, 1997. 

2.  Whether new and material evidence has been submitted to 
re-open a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1965 to October 1968.

2.  In January 1999, prior to the promulgation of a decision 
on the appeal, the Board received a written request from the 
appellant to cancel his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant having been met, the Board has no jurisdiction to 
consider the appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991);  38 C.F.R. §§ 20.202, 20.204(b), (c), (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals (Board).  In its decisions, the 
Board is bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 U.S.C.A. § 7104 (West 1991);  38 C.F.R. § 20.101 (1998).

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
38 U.S.C.A. §§ 7102, 7104, 7107 (West 1991);  38 C.F.R. § 
19.4 (1998). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error or fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).  

The appellant submitted a written withdrawal of his appeal 
before a decision on the matter was promulgated.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
	ROBERT D. PHILIPP
Member, Board of Veterans' Appeals

 

